Case 2:17-cr-00329-JCZ-KK Document 259 Filed 06/16/20 Page 1 of 5 PageID #: 1106



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                              CASE NO. 2:17-CR-00329-05

 VERSUS                                                JUDGE ZAINEY

 DONNIE JERMAINE LEWIS (05)                            MAGISTRATE JUDGE KAY

                                    RULING AND REASONS

            Before the Court is a letter by Defendant Donnie Jermaine Lewis, wherein he seeks

 to be released from the custody of the Bureau of Prisons and/or to home confinement.

 Lewis relies on 18 U.S.C. § 3582(c)(1)(A) due to the COVID-19 pandemic. On September

 24, 2018, Lewis pled guilty to Count 1 (conspiracy to distribute and possess with intent to

 distribute cocaine) of a Grand Jury Indictment. 1 He was sentenced on January 16, 2019, to

 a 188 term of imprisonment followed by 5 years of supervised release.

            Lewis complains that he has a history of epilepsy. Lewis provides no medical

 records to validate his medical condition. He informs the Court that if released, he will

 live with his mother in Houston, Texas and that he has prospective employment as a truck

 driver.

 Release to home confinement

            The Court notes that in his letter/motion, Lewis appears to request to be released to

 home confinement. To the extent that Lewis is requesting home confinement under the

 CARES Act (18 U.S.C. § 3624(c)(2), as his petition suggests, the Court is without authority


 1
     Rec. 158.
Case 2:17-cr-00329-JCZ-KK Document 259 Filed 06/16/20 Page 2 of 5 PageID #: 1107



 to grant relief. The Director of the BOP may authorize home confinement for the shorter

 of ten percent of an inmate’s term of imprisonment or six months. 18 U.S.C. § 3624(c).

 Under the CARES Act of 2020, Congress has also lengthened the maximum amount of

 time an inmate may be placed on home confinement. Pub. L. 116-136, § 12003(b)(2).

 Decisions regarding inmate designations, however, are exclusively reserved to the BOP

 and are not subject to judicial review. See 18 U.S.C. § 3621(b). Accordingly, as the

 Government notes and several courts have recently recognized, the district court has no

 authority to order home confinement under the CARES Act. E.g., United States v. Read-

 Forbes, 2020 WL 1888856 (D. Kan. Apr. 16, 2020); United States v. Engleson, 2020 WL

 1821797 (S.D.N.Y. Apr. 10, 2020); United States v. Hembry, 2020 WL 1821930 (N.D.

 Cal. Apr. 10, 2020); United States v. Carter, 2020 WL 180288 (S.D. Ind. Apr. 9, 2020).

 Compassionate release

        Lewis also seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on

 concerns arising from the COVID-19 pandemic.

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

                                         Page 2 of 5
Case 2:17-cr-00329-JCZ-KK Document 259 Filed 06/16/20 Page 3 of 5 PageID #: 1108



 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

            In his motion, Lewis requests to be released pursuant 18 U.S.C. § 3582(c)(1)(A) due

 to extraordinary and compelling reasons. Lewis is incarcerated in FCI—Oakdale. First he

 notes that he has served 26 months of his sentence and that he “attempted the administrative

 remedy process to no avail” and 45 days has passed to which he has received no reply. 2

 Lewis provides no documentation to support his contention that he has exhausted his

 administrative remedies.

            The Government provides information based on BOP records which indicate that

 on April 14, 2020, Lewis administratively requested consideration for home confinement,

 not compassionate release. On May 19, 2020, Warden Myers at FCC Oakdale, denied

 Lewis’ request because he failed to meet the criteria for home confinement.

            The requirement that an inmate first exhaust his administrative remedies within the

 BOP is jurisdictional. U.S. v. Garcia, 606 F.3d 209, 212 at n.5. (5th Cir. 2010). See also

 United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (characterizing Raia’s failure to



 2
     Rec. 256.

                                            Page 3 of 5
Case 2:17-cr-00329-JCZ-KK Document 259 Filed 06/16/20 Page 4 of 5 PageID #: 1109



 exhaust administrative remedies as “a glaring roadblock foreclosing compassionate release

 at this point”); United States v. Johnson, 2020 WL 1663360, at *3-6 (D. Md. Apr. 3, 2020)

 (concluding in a lengthy discussion that § 3582(c)(1)(A)’s exhaustion requirement is

 jurisdictional and not subject to any exceptions); United States v. Eberhart, 2020 WL

 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (holding in a case involving compassionate

 release motion based on COVID concerns that, “[b]ecause defendant has not satisfied the

 exhaustion requirement, the court lacks authority to grant relief under § 3582(c)(1)(A)(i).”

 The exhaustion requirement is mandatory and cannot be excused. Ross v. Blake, 136 S.Ct.

 1850 (2016). Congress requires inmates to go through the administrative process in order

 for the BOP to conduct an extensive assessment for such request, considering it is in the

 best position to do so. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50,

 Compassionate Release/Reduction in Sentence; Procedures for Implementation of 18

 U.S.C. § 3582(c)(1)(A) and 4205(g). 3 The BOP is uniquely situated and qualified to assess

 those factors during the statutorily required 30-day review period.

            The Court finds that Lewis’s April 10, 2020, administrative request to Warden

 Myers for home confinement pursuant to the CARES Act does not suffice. The criteria for

 home confinement, as opposed to compassionate release, are different. Consequently, this

 Court lacks jurisdiction regarding Lewis’ request for compassionate release.

            Accordingly,




 3
     Available at https://www.bop.gov/policy/progstat/5050 _50_EN.pdf.

                                                    Page 4 of 5
Case 2:17-cr-00329-JCZ-KK Document 259 Filed 06/16/20 Page 5 of 5 PageID #: 1110



         IT IS ORDERED that the Motion for Compassionate Release and/or home

 confinement is hereby DENIED.

                                                                 16thday of June,
         THUS DONE AND SIGNED in New Orleans, Louisiana on this ___

 2020.

                                              _________________________________
                                              JAY C. ZAINEY
                                              UNITED STATES DISTRICT JUDGE




                                     Page 5 of 5
